UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Premier Money Market Shares Treasury Portfolio September 30, 2012 Contents 4 Portfolio Summary 5 Investment Portfolio 8 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 20 Information About Your Fund's Expenses 22 Other Information 23 Investment Management Agreement Approval 28 Summary of Management Fee Evaluation by Independent Fee Consultant 32 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of September 30, 2012 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligations 31.6% U.S. Treasury Obligations U.S. Treasury Bills: 0.13%*, 10/4/2012 0.14%*, 10/25/2012 0.142%*, 5/2/2013 U.S. Treasury Notes: 0.375%, 10/31/2012 0.5%, 10/15/2013 0.625%, 2/28/2013 1.125%, 6/15/2013 1.375%, 10/15/2012 1.375%, 1/15/2013 1.375%, 3/15/2013 2.5%, 3/31/2013 2.875%, 1/31/2013 3.375%, 11/30/2012 4.0%, 11/15/2012 Total Government & Agency Obligations (Cost $1,197,472,682) Repurchase Agreements 66.2% Barclays Capital, 0.2%, dated 9/28/2012, to be repurchased at $400,006,667 on 10/1/2012 (a) BNP Paribas, 0.17%, dated 9/28/2012, to be repurchased at $200,002,833 on 10/1/2012 (b) Citigroup Global Markets, Inc., 0.22%, dated 9/28/2012, to be repurchased at $375,006,875 on 10/1/2012 (c) Credit Suisse Securities (U.S.A.) LLC, 0.18%, dated 9/28/2012, to be repurchased at $500,007,500 on 10/1/2012 (d) JPMorgan Securities, Inc., 0.18%, dated 9/28/2012, to be repurchased at $373,005,595 on 10/1/2012 (e) Merrill Lynch & Co., Inc., 0.17%, dated 9/28/2012, to be repurchased at $165,546,444 on 10/1/2012 (f) The Toronto-Dominion Bank, 0.18%, dated 9/28/2012, to be repurchased at $200,003,000 on 10/1/2012 (g) The Toronto-Dominion Bank, 0.19%, dated 9/25/2012, to be repurchased at $300,011,083 on 10/2/2012 (h) Total Repurchase Agreements (Cost $2,513,544,099) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,711,016,781)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $3,711,016,781. (a) Collateralized by $399,968,800 U.S. Treasury Notes, with various coupon rates from 0.75-1.25%, with the various maturity dates of 4/15/2014-6/30/2017 with a value of $408,000,077. (b) Collateralized by $197,584,700 U.S. Treasury Note, 1.25%, maturing on 10/31/2015 with a value of $204,000,093. (c) Collateralized by $378,279,400 U.S. Treasury Notes, with various coupon rates from 0.125-2.5%, with the various maturity dates of 12/31/2013-7/31/2015 with a value of $390,000,017. (d) Collateralized by $510,850,800 U.S. Treasury Notes, with various coupon rates from 0.5-0.375%, with the various maturity dates of 3/15/2015-7/31/2017 with a value of $510,002,179. (e) Collateralized by $452,251,490 U.S. Treasury STRIPS, with the various maturity dates of 11/15/2013-5/15/2032 with a value of $380,463,886. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Note 7/15/2013 U.S. Treasury Note 5/31/2014 Total Collateral Value (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 0.29-0.75 12/6/2013- 9/8/2017 Federal National Mortgage Association 0.5-7.93 10/15/2015- 11/15/2030 Total Collateral Value (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 0.65-5.0 4/30/2015- 6/1/2020 U.S. Treasury Note 6/30/2018 Total Collateral Value STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (i) $
